Citation Nr: 0332077	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  97-29 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether a timely and adequate substantive appeal (VA Form 
9) was filed with respect to the claim of entitlement to 
service connection for right ear hearing loss.

2.  Whether a timely and adequate VA Form 9 was filed with 
respect to the claim of entitlement to service connection for 
a lower back disability.

3.  Whether a timely and adequate VA Form 9 was filed with 
respect to the claim of entitlement to service connection for 
a left knee disability.

4.  Whether a timely and adequate VA Form 9 was filed with 
respect to the claim of entitlement to an increased initial 
rating for service-connected right knee chondromalacia, 
currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Calvin B. Bennett, Attorney

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from July 1979 to February 
1992.  Initially, the characterization of appellant's service 
from July 1986 to February 1992, was such as not to qualify 
for VA benefits.  In June 1999, the Secretary of The Army 
determined that period of service to have been served under 
honorable conditions.

This case comes before the Board of Veterans' Appeals (the 
Board) as a result of a June 1993 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

In light of the fact that the appellant contested the initial 
noncompensable evaluation of his right knee disability, the 
Board has styled issue 4 of the case as reflected.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A Board hearing was held in August 1999 at the RO (Travel 
Board) before another veterans law judge (VLJ) who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony has been associated with the claims file.  The VLJ 
who presided at the hearing is no longer at the Board.  In an 
October 2003 letter, the Board informed the appellant of this 
fact and inquired if he desired another hearing.  In an 
October 2003 response, the appellant advised that he did not 
desire another hearing.

In a May 2000 decision the Board determined that the 
appellant's VA Form 9 on the issues noted above was not 
timely and, even were it timely, it was not adequate to 
constitute a substantive appeal of those issues.  The 
appellant appealed that decision to the U.S. Court of Appeals 
For Veterans Claims (Court).  Pursuant to a Joint Motion To 
Remand and Stay Proceedings, the Court, in a July 2001 order, 
vacated the May 2000 Board decision and remanded the case to 
the Board for further review.

In a May 2002 decision, the Board again determined that the 
appellant's VA Form 9 on the issues noted above was not 
timely and, even were it timely, it was not adequate to 
constitute a valid VA Form 9 on those issues, and the 
appellant again appealed the decision to the Court.  Pursuant 
to a Joint Motion To Remand and Stay Proceedings, the Court, 
in an April 2003 order, vacated the May 2002 Board decision 
and remanded the case to the Board for further review.

The May 2002 Board decision referred the action of the Army 
Discharge Review Board to the RO for appropriate 
consideration and action.


FINDINGS OF FACT

1.  The appellant was notified on June 28, 1993, of the 
denial of service connection for a lower back disability, a 
left knee disability, and right ear hearing loss and the 
grant of service connection for right knee chondromalacia 
with a noncompensable evaluation.

2.  In July 1993, the RO received the appellant's notice of 
disagreement (NOD) with the June 1993 rating decision. A 
statement of the case (SOC) on these issues was mailed to the 
appellant in October 1993.

3.  In November 1993, the Board received a VA Form 9 
completed by the appellant and dated November 3, 1993.

4.  In May 1994, the Board forwarded the appellant's VA Form 
9 to the RO via mail.  The RO received the VA Form 9 on May 
31, 1994, which was within the one-year period from June 1993 
rating decision.

5.  The appellant's November 1993 VA Form 9 presumably is in 
his handwriting and is signed by him.  The appellant's 
written comments on the VA Form 9 addressed his perception of 
the injustice of the characterization of his discharge for 
his last period of service.  He argues that his disorders 
should be service connected if his discharge was right.  The 
appellant's comments on the VA Form 9 do not evince an intent 
to abandon the issues addressed by his NOD.


CONCLUSIONS OF LAW

1.  Giving the Board the benefit of the doubt, the 
appellant's VA Form 9 was received at the RO within the 
applicable time period and perfected his appeal of the issues 
set forth in the Issues section of this decision.  38 
U.S.C.A. §§ 7105(d)(3), 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.300, 20.302(b) (2003).

2.  With resolution of reasonable doubt in the appellant's 
favor, and construing the VA Form 9 in a liberal and veteran-
friendly manner, the appellant's VA Form 9 is adequate to 
perfect his appeal of the issues set forth above.  38 
U.S.C.A. §§ 7105(d)(3), 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.300, 20.302(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VLJ who presided at the appellant's Travel Board hearing 
advised the appellant and his representative at the August 
1999 hearing that the Board would consider the adequacy and 
timeliness of his substantive appeal. They were offered the 
opportunity to present argument on those issues at the 
hearing. They offered no argument on these points.  A 
February 2000 letter provided the appellant and his 
representative notice that the Board was going to consider 
whether the substantive appeal in this case was timely and 
adequate and provided an opportunity to request a hearing or 
present argument related to this issue.  See 38 C.F.R. § 
20.203 (2001).  The February 2000 letter to the appellant 
provided him notice of the regulations pertinent to the 
issues of adequacy and timeliness of substantive appeals, as 
well as notice of the Board's intent to consider these 
issues.  He was given 60 days to submit argument on this 
issue and provided an opportunity to request a hearing on 
these issues.

In February 2000, the veteran replied to the Board's February 
2000 letter.  He made arguments relating to the character of 
his discharge and relating to the substance of his claims.  
He did not offer any argument as to the issues of timeliness 
or adequacy of his purported substantive appeal.  A January 
2002 statement from the appellant's attorney addressed the 
issues of timeliness and adequacy of the instant appeal.

In order to perfect an appeal of an adverse determination 
following an adverse rating action and adequate notice 
thereof, of a NOD and, following issuance of a SOC or 
supplemental SOC (SSOC), a timely VA Form 9 must be filed.   
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 
(2001).

A June 1993 rating decision established service connection 
for right knee chondromalacia and assigned a noncompensable 
rating.  The same rating decision denied entitlement to 
service connection for a lower back disability, a left knee 
disability, and right ear hearing loss.  The appellant was 
notified of the determination on June 28, 1993. The appellant 
submitted a NOD in July 1993.  An SOC was issued on October 
20, 1993.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 
19.26, 19.29 (2003).

A.  Timeliness of the VA Form 9

The VA Form 9 must be filed within a year of notice of the 
adverse rating action, or within 60 days of the issuance of 
the statement of the case, whichever period ends later. 38 
U.S.C.A. § 7105(b)(1), (d)(3) (West 2002); 38 C.F.R. §§ 
20.302(b) (2003). It must be filed with the agency that 
issued the determination with which disagreement is 
expressed.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 
20.300 (2003).

The May 2000 Board decision determined that, although the VA 
Form 9 was received at the RO within the applicable one-year 
period, given the circumstances by which the RO received it, 
it was not in fact filed with the RO by the appellant or a 
person authorized to act on his behalf.  The basis of the 
July 2001 remand by the Court was so that the Board could 
provide the reasons and bases for its determination the 
appellant did not file the VA Form 9 and to assess the impact 
of the fact that the RO acted on the VA Form 9 as directed.

The basis of the April 2003 Court remand was so that the 
Board could determine the applicability, if any, of the U.S. 
Court of Appeals for the Federal Circuit's opinion in Jaquay 
v. Principi (Jaquay), 304 F.3d 1276 (2002).  Jaquay addressed 
the issue of whether the concept of equitable tolling of an 
appeal time period was applicable to the Court's 
determination of whether a veteran's appeal was timely under 
the facts of that case.  The Board determines that, while the 
dicta of Jaquay may be instructive were that issue squarely 
before the Board, in light of the Board's disposition on this 
issue, it is not necessary to engage in an equitable tolling 
analysis.

First, the core issue in Jaquay concerned the statute and 
rules of practice and procedure applicable to the Court and 
how it determines its jurisdiction.  Jaquay, 304 F.2d 1276, 
1289.  Second, as already indicated, the Board deems it 
appropriate to resolve this issue via the current applicable 
regulations.  The Board notes existing extensive judicial 
precedent which characterizes the veterans' benefits system 
as "uniquely pro-claimant" and even paternalistic.  See, 
e.g., Nolen v. Gober, 222 F.3d 1356, 1361 (Fed. Cir. 2000); 
Hensley v. West, 212 F.3d 1255, 1262 (Fed. Cir. 2000).  
Further, while a claim is pending either before the RO or the 
Board, the relationship between the VA and veteran is non-
adversarial as well as pro-claimant.  Forshey v. Principi, 
284 F.3d 1335, 1354-55 (Fed. Cir. 2002) (en banc).

The enabling statute provides that a NOD postmarked before 
the expiration of the one-year period will be accepted as 
timely filed.  38 U.S.C.A. § 7105(b)(1) (West 2002).  In 
light of the fact that section 7105 is titled "filing of NOD 
and appeal," the Board discerns no reason to exclude a VA 
Form 9 from this provision.  Therefore, viewing the facts, 
and applying the applicable law thereto, in a veteran-
friendly, pro-claimant manner, the Board deems the emphasis 
to be properly placed on the facts that the VA Form 9 was 
mailed by the appellant within a month of the issuance of the 
SOC, albeit to the Board rather than the RO as set forth in 
the applicable and regulations, and ultimately received by 
the RO within the required time period.  Nonetheless, it is 
not unreasonable, under these unique facts, to view the Board 
as a mere intermediary or conduit for a VA Form 9 timely 
mailed and received by the RO.  This is especially so in 
light of the fact that such determinations are for the 
Board's determination.  See generally Roy v. Brown, 5 Vet. 
App. 554 (1993); Rowell v. Principi, 4 Vet. App. 9 (1993).

B. Adequateness Of The VA Form 9.

A VA Form 9 should set out specific allegations of error of 
fact or law and they should relate to specific items in the 
SOC.  38 U.S.C.A. § 7105(d)(3) (West 2002) (emphasis added).  
The implementing regulation interprets the general statutory 
requirement as "to the extent feasible . . . ."  38 C.F.R. 
§ 20.202 (2003).  Further, the Board is directed to construe 
arguments presented in a VA Form 9 in a liberal manner.  Id.

As set forth above, the appellant argued in his VA Form 9 
that his other than honorable discharge for his last period 
of service was wrongful and inconsistent with the quality of 
his overall service, and that the true quality of his service 
was sufficient for favorable a decision for all of the 
injuries for which he claimed service connection.

The basis of the April 2003 remand by the Court was so that 
the Board could address the sufficiency of the appellant's VA 
Form 9 when viewed in combination with his NOD.  Further, the 
Board should also consider his representative's averment that 
the character of the appellant's last period of service was 
addressed in the SOC and the appellant was attempting to 
respond as required.

The Board deems it appropriate in this case to apply the 
regulatory guidance of "to the extent feasible" in a 
subjective manner, especially in light of the non-adversarial 
nature of this stage of the adjudicatory process.  It is 
readily apparent from the content of the VA Form 9 that the 
appellant articulated his appeal to the best of his ability.  
Further, it appears that he was not represented by anyone or 
a veteran's service organization at this point of his appeal.  
The earliest VA Form 21-22 in the claim file is dated in 
1998.  Given these factors, and resolving all benefit of the 
doubt in the appellant's favor and reading his VA Form 9 in a 
liberal manner, the Board does not read the VA Form 9 as 
expressing a desire to abandon the clear intent expressed in 
the his NOD.  Parenthetically, the Board notes the NOD is 
neatly typed on a VA Form 21-4138 and takes exception with 
all of the rulings of the June 1993 rating decision; the 
Board infers the NOD was prepared for the appellant in the 
RO.  Therefore, the Board deems the VA Form 9 as adequate.  
38 U.S.C.A. §§ 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.102, 
20.202 (2003).



ORDER

The appellant filed a timely VA Form 9 and thereby perfected 
an appeal of his claims of entitlement to an increased 
initial rating for service-connected right knee 
chondromalacia, on appeal from the initial grant of service 
connection, and entitlement to service connection for a lower 
back disability, a left knee disability, and right ear 
hearing loss, and to that extent, the appeal is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002), became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Opinion of The 
General Counsel 11-2000 (November 27, 2000); but see Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The appellant has not received the requisite VCAA notice.  
The notice provided to the appellant must, in addition to 
stating the general provisions of the VCAA, specifically 
inform the appellant what evidence not already of record the 
RO will attempt to obtain on behalf of the appellant and what 
evidence the appellant is expected to obtain and provide the 
RO.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Further, the RO will ensure that the VCAA notice provided 
complies with the statutory one-year time period which the 
appellant has to submit any information or evidence he 
desires considered in support of his claims.  Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA v. Secretary of Veterans Affairs, as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  The RO shall 
ensure that the VCAA notice to appellant 
is properly tailored to the specific 
issues presented in each of his pending 
claims as concerns the evidence necessary 
to substantiate each claim.

2.  The upgrade action of the Army 
Discharge review Board was referred to 
the RO in the May 2002 Board decision.  
The RO shall ensure that any treatment 
records or service medical records for 
the last period of the appellant's 
service are reviewed and considered, as 
well as any treatment records generated 
since the last SSOC.

3.  After all of the above development is 
completed, the RO shall review the case 
in light of all evidence received since 
the last SSOC, to include any additional 
evidence submitted by the appellant.  To 
the extent that any benefits sought on 
appeal remain denied, a SSOC shall be 
issued and, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

His claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



